Exhibit 10.5
AMENDMENT NUMBER 6
TO THE
GOODRICH CORPORATION SEVERANCE PROGRAM
THIS AMENDMENT is made this 9th day of December, 2008, by Goodrich Corporation
(hereinafter referred to as the “Company”) as authorized by the Board of
Directors of Goodrich Corporation;
W I T N E S S E T H
WHEREAS, the Company maintains the Goodrich Corporation Severance Program, as
amended and restated, effective February 21, 2006 (hereinafter referred to as
the “Plan”); and
WHEREAS, pursuant to Section 10 of the Plan, the Company has retained the right
to amend the Plan from time to time.
NOW, THEREFORE, the Company hereby amends the Plan as follows:
I.
Effective December 9, 2008, Sections 2(f) through (n) shall be re-lettered as
Sections 2(g) through (o), respectively.
II.
Effective December 9, 2008, Section 2(f) shall be added as a clarifying
definition to read as follows:

  (f)  
“Committee” means the Goodrich Corporation Severance Program Appeal Committee
appointed by the Plan Administrator.

III.
Effective February 21, 2006, the fourth sentence of the first paragraph of
Section 5 of the Plan is hereby deleted and the following inserted in lieu
thereof:
If an Eligible Employee is subject to a restrictive covenant, the Company shall
pay the cash payments of Plan Benefits to the Eligible Employee in installments
over the lesser of (a) the period for which the restrictive covenant applies or
(b) the two year period commencing immediately following the Qualifying
Termination.

 

 



--------------------------------------------------------------------------------



 



IV.
Effective January 1, 2005, the first paragraph of Section 5 of the Plan is
hereby amended by adding the following to the end thereto:
In addition, and notwithstanding the above to the contrary, if an Eligible
Employee is a “specified employee” (as such term is defined in
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”)) and the Plan is subject to Section 409A of the Code, the Eligible
Employee’s distribution may not be made before the date which is six (6) months
after the date of separation from service (or, if earlier, the date of the
Eligible Employee’s death).
V.
Effective January 1, 2005, the phrase “of the Internal Revenue Code of 1986, as
amended (the “Code”)” in first sentence of Section 6(a) of the Plan is hereby
deleted and the phrase “the Code” is inserted in lieu thereof.
VI.
Effective December 9, 2008, Sections 9(b) and (c) are hereby deleted and the
following inserted in lieu thereof:

  (b)  
Claims Procedure. Claims for benefits under the Plan shall be filed with the
Plan Administrator in writing. A written claim for benefits should state the
reasons why the claim for benefits should be granted. If a claim for benefits
under the Plan is denied in whole or in part by the Plan Administrator, the
claimant shall be notified in writing within 90 days after the receipt of the
claim by the Plan Administrator, unless the Plan Administrator determines that
special circumstances require an extension of time for processing the claim. If
the Plan Administrator determines than an extension is necessary, written notice
of the extension shall be furnished to the claimant prior to the end of the
initial 90-day period. In no event shall such extension exceed a period of
90 days from the end of the initial 90-day period. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Plan Administrator expects to render the benefit determination.

If the claimant wishes further consideration of his claim, he or his authorized
representative may request a review of his claim by filing a written request for
a review of the claim with the Committee within 60 days after the receipt of the
denial (or, if no written denial is received, within 60 days of the date when
the denial was due). The claimant may submit written comments, documents,
records, and other information relating to the claim for benefits. The claimant
or his authorized representative will be provided, upon request and free of
charge, reasonable access to, and copies of, all non-privileged documents,
records, and other information relevant to the claimant’s claim for benefits.
The review shall take into account the comments, documents, records, and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.

 

2



--------------------------------------------------------------------------------



 



The Committee shall provide the claimant with a written notice of its decision
on review within 60 days after the Committee’s receipt of the claimant’s written
claim for review, unless the Committee determines that special circumstances
require an extension of time for processing the claim. If the Committee
determines than an extension is necessary, written notice of the extension shall
be furnished to the claimant prior to the end of the initial 60-day period. In
no event shall such extension exceed a period of 60 days from the end of the
initial 60-day period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render its determination on review. If a final decision on review is
not furnished to the claimant within the required time, the claim shall be
deemed to be denied on review.
If the claimant’s claim is denied in whole or in part either on the initial
claim or on review, the Plan Administrator or the Committee shall provide the
claimant with a written notice of the denial containing the following
information:

  •  
The specific reasons for such denial;

  •  
The pertinent Plan provisions on which the denial is based;

  •  
In the case of the denial of an initial claim, a description of any additional
material or information necessary for the claimant to perfect his claim and the
reasons why such material or information is needed;

  •  
In the case of a denial of an initial claim, an explanation of the Plan’s appeal
procedures and the time limits applicable to such procedures;

  •  
In the case of a denial on review, a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to and copies of all
documents, records and other information relevant to the claim; and

  •  
A statement that the claimant has the right to bring a civil action under ERISA
Section 502(a) following denial on review.

A claimant must follow these claims procedures before seeking any other legal
recourse with respect to benefits under the Plan.
The Plan Administrator and the Committee shall have sole and absolute discretion
over claims and appeals issues and determinations, regardless of the timing of
such determinations or exercise of discretion in making such determinations.

 

3



--------------------------------------------------------------------------------



 



  (c)  
Delivery of Notices. For the purposes of the Plan, all claims and other
communications sent by the Plan Administrator, the Committee or an employee
shall be in writing and either hand delivered or delivered by United States
registered or certified mail, return receipt requested, postage prepaid, or by
reputable courier service addressed to the respective addresses set forth below
or to such other address as either party may have furnished to the other in
writing. Notice of change of address shall be effective only upon receipt.
Notices sent to the Plan Administrator and the Committee by an employee shall be
sent to:

Goodrich Corporation
Four Coliseum Centre
2730 West Tyvola Road
Charlotte, North Carolina 28217-4578
Attention: Vice President, Associate General Counsel & Secretary
and notices and other communications sent to an employee shall be sent to the
home address of the employee.
VII.
Effective January 1, 2005, Section 12A, 409A Compliance, shall be added to the
Plan after Section 12 and shall read as follows:

12A.   
 
409A COMPLIANCE. Notwithstanding any other provisions of the Plan herein to the
contrary and, to the extent applicable, the Plan shall be interpreted, construed
and administered (including with respect to any amendment, modification or
termination of the Plan) in such manner so as to comply with the provisions of
Section 409A of the Code and any related Internal Revenue Service guidance
promulgated thereunder.

IN WITNESS WHEREOF, the Company, by its duly authorized officer, has caused this
Amendment to be executed as of the day and year first above written.

                      GOODRICH CORPORATION    
 
               
 
  By:                          
 
      Title:        
 
         
 
   

 

4